Citation Nr: 1025185	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  07-13 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
lumbar spine degenerative disc disease (low back disability). 

2.  Entitlement to an initial rating in excess of 20 percent for 
overactive bladder syndrome (bladder disability). 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1985 to November 
2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Veteran was previously represented in this appeal by Disabled 
American Veterans.  However, he submitted a form (VA Form 21-22) 
appointing the Florida Department of Veterans Affairs as his 
representative in June 2009.  As the current representative has 
not yet submitted  a statement in support of the issues on 
appeal, i.e., a VA Form 646, such statement should be requested 
prior to the case being returned to the Board after completing 
other necessary development upon  remand.

The Board notes that the Veteran's current representative 
submitted evidence in October 2009 relating to a left shoulder 
disability, stating that such evidence was in support of the 
pending appeal.  Although the Veteran filed a notice of 
disagreement as to the initial rating assigned for such 
disability in January 2006, he did not file a timely substantive 
appeal after the issuance of a statement of the case in March 
2007.  Rather, the Veteran specifically appealed only from the 
two issues as set forth above.  See April 2007 VA Form 9.  No 
other communication has been received from the Veteran or his 
representative that may be construed as an appeal from such 
matter.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200-
20.202, 20.302 (2009).  Instead, VA received a claim for an 
increased rating for the Veteran's left shoulder disability in 
June 2009, and it appears that development is still ongoing as to 
that claim.  As such, the issue of an increased rating for a left 
shoulder disability is not currently before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.



REMAND

Further development is necessary for a fair adjudication of the 
Veteran's remaining claims.  Although the Board regrets the 
additional delay, a remand is necessary to ensure that due 
process is followed and that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded every 
possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).

First, it appears that there are outstanding private and VA 
treatment records that may be pertinent to the Veteran's claims.  
Specifically, he has reported receiving treatment at VA 
facilities in Gainesville and Jacksonville.  Although the Veteran 
has provided copies of some treatment records from such 
facilities, there are references within the records themselves to 
other treatment dates which are not currently in the claims file.  
Further, the evidence reflects that the Veteran has also received 
ongoing treatment from several private providers, including Dr. 
B, neurosurgeon Dr. H, Dr. L, and possibly another provider with 
Tricare.  The Veteran has provided a few records from these 
providers dated in 2006 and 2007, but it appears that further 
records remain outstanding.  

Although the Veteran filed his claim in June 2005, his initial 
disability ratings are effective as of his separation from service 
in November 2005.  In determining the propriety of an initial 
rating, the evidence since the effective date of the grant of 
service connection must be evaluated.  Fenderson v. Brown, 12 Vet. 
App. 119, 126-127 (1999).  As such, upon remand, the Veteran 
should be requested to identify all VA and private providers from 
whom he has received treatment for his low back or bladder 
disabilities since separation from service in November 2005.  
Appropriate requests should be made to obtain any outstanding 
records, specifically to include the results of any imaging or 
neurological studies.  Even if the Veteran does not provide 
further identifying information as to private providers, a request 
should be made to at least Dr. H based on the identifying 
information currently of record.

Additionally, the most recent VA examinations are dated in May 
2008, and the Veteran has argued that his disabilities have 
increased in severity since that time, and that such examinations 
do not reflect the true severity of his disabilities.  See Bolton 
v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new 
examination where a veteran claims the disability is worse than 
when originally rated and the available evidence is too old to 
adequately evaluate the current severity); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (VA must provide a contemporaneous 
medical examination where the record does not adequately reveal 
the current state of the claimant's disability).  The majority of 
the Veteran's arguments pertain to his low back disability.  
However, there is an indication that his bladder disability may 
be related, at least in part, to such disability, as he reports 
that his bladder symptoms are worse with increased back pain.  
Therefore, upon remand, after all available treatment records 
have been associated with the claims file, the Veteran should be 
scheduled for another VA examination with an appropriate medical 
professional for each of his claimed disabilities in order to 
ascertain their current severity. 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any 
providers who have treated him since 
separation from service for any symptoms 
of his low back disability or bladder 
disability; and to complete an 
Authorization and Consent to Release 
Information to VA form (VA Form 21-4142) 
for each non-VA provider.  After obtaining 
the necessary authorizations, request 
copies of any outstanding treatment 
records, including but not limited to any 
records from Dr. B, Dr. H, Dr. L, and VA 
facilities in Jacksonville and Gainesville 
dated from November 2005 forward, to 
include the results of any imaging or 
neurological studies.  All requests and 
all responses, including negative 
responses, must be documented in the 
claims file, and all records received 
should be associated with the claims file.  
Requests for VA treatment records must 
continue until a determination is made 
that such records do not exist or any 
further efforts to obtain them would be 
futile.  If any records cannot be obtained 
after appropriate efforts have been 
expended, the Veteran should be notified 
and allowed an opportunity to provide such 
records, in accordance with 38 C.F.R. 
§ 3.159(c)&(e).

2.  After completing the above-described 
development, schedule the Veteran for a VA 
spine examination and a VA genitourinary 
examination to determine the current 
severity of his low back and bladder 
disabilities.  The entire claims file and 
a copy of this remand should be made 
available to each examiner for review, and 
such review should be noted in the 
examination reports.  All necessary tests 
and studies should be conducted, to 
include both musculoskeletal and 
neurological symptoms, as appropriate.  
Any opinion offered must be accompanied by 
a complete rationale, which should reflect 
consideration of both the lay and medical 
evidence of record.  If an opinion cannot 
be offered without resorting to 
speculation, the examiner should indicate 
such in his or her report and explain why 
a non-speculative opinion cannot be 
offered.  

3.  After completing any further 
development as may be indicated by any 
response received upon remand, 
readjudicate the claims based on all lay 
and medical evidence of record.  With 
respect to the low back disability, such 
adjudication should reflect consideration 
of a separate rating for any associated 
objective neurological impairments.  If 
the claims remain denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, which 
addresses all relevant law and all 
evidence associated with the claims file 
since the last statement of the case.  
Allow an appropriate period of time for 
response.

4.  Request the Veteran's current 
representative to submit a statement in 
support of the issues on appeal, i.e., a 
VA Form 646.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of the requested 
examinations is to obtain information and/or evidence which may 
be dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that, pursuant to 38 C.F.R. § 3.655 (2009), 
failure to cooperate by attending the requested VA examinations 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

